DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 10/28/2022. Claims 1-4 are presently pending and are presented for examination. Claims 1-4 have been amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.
Reply to Remarks
Applicant’s amendments, see Page 5 of the Applicant's Remarks, filed 10/28/2022, with
respect to the claim objection has been fully considered and is persuasive. The claim objection has been withdrawn. 
Applicant’s arguments, see Pages 5-6 of the Applicant's Remarks, filed 10/28/2022, with respect to the rejection(s) of claim(s) 1-4 under § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Terada, Sickon and Kaita as per claims 1 and 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4 are rejected under 35 U.S.C. § 103 as being unpatentable over Terada, US-20140206302-Al, and further in view of Sickon et al., US-20130300555-Al, and Kaita et al., US-20060276947-A1, hereinafter referred to as Terada, Sickon and Kaita.
As per claim 1
Terada discloses [a] communication system comprising (apparatus configured to
connect, using wireless communication, an electronic device provided at a vehicle sliding seat 2
to an electronic device provided at a vehicle body side - Terada ¶27): a seat unit configured to
be mounted on a seat of a vehicle (The signal transmitter-receiver apparatus 1 includes a first
electric wire 11 having one end connected to the electronic device provided at the sliding seat 2
- Terada ¶28), and to receive power supply from a battery to operate (sliding seat 2 is mounted
with a seating sensor 17 as the above-mentioned "electronic device" configured to detect
whether or not a passenger is seated and a battery 18 configured to supply power to the seating
sensor 17 - Terada ¶30 and Fig. 4); and a vehicle unit comprising a processor and a transmitter, the vehicle unit configured to wirelessly communicate with the seat unit (ECU (Electronic Control Unit) as the above-mentioned "electronic device" provided at the vehicle body side, and another ends of the second electric wires 12 are connected to the signal receiver 7 - Terada ¶36).
Terada does not disclose wherein the seat unit comprises: a processor; a switch input
circuit configured to output, to the processor of the seat unit, an on-off signal corresponding to an on-off state of a switch mounted on the seat, and a first power switch configured to turn the power supply to the switch input circuit on and off, wherein the transmitter of the vehicle unit is configured to transmit a start command, and wherein the processor of the seat unit is configured to switch, upon receipt of a start command during a standby state in which the first power switch is constantly turned off, to a normal state in which the first power switch is intermittently turned on after a predetermined amount of time, and to receive, after switching to the normal state, the on-off signal in response to turning on of the first power switch and to transmit the on-off signal to a vehicle unit.
However, Kaita teaches wherein the seat unit comprises: a processor; a switch input
circuit configured to output, to the processor of the seat unit, an on-off signal corresponding to an on-off state of a switch mounted on the seat (Referring to FIG. 1, an electronic control apparatus 100 according to an embodiment of the present invention includes a plurality of electronic control units (ECU), a power supply 30, a power supply line 40, a power supply ECU 50, relays R1 and R2, relay control circuits RC1 and RC2, and a cornrnunication network 60., Exciting signals IG1 and IG2 are set to instruct relay ON in response to an operation start operation (for example, the ON operation of the ignition switch) of the vehicle on which electronic control apparatus 100 is mounted, and instruct relay OFF in response to an operation end operation (for example, the OFF operation of the ignition switch), Determination at step S260 is executed based on the output of a weight sensor (not shown) provided at the driver seat - Kaita ¶43, ¶49, and ¶83 and Figs 1 and 5); wherein the transmitter of the vehicle unit is configured to transmit a start command, and wherein the processor of the seat unit is configured to switch, upon receipt of a start command during a standby state in which the first power switch is constantly turned off, to a normal state in which the first power switch is intermittently turned on, and to receive, after switching to the normal state, the on-off signal in response to turning on of the first power switch and to transmit the on-off signal to a vehicle unit (inconsistency in the ECU communication state information between the groups without having to input a particular signal directed to controlling each relay to the ECU., The power supply restore portion instructs the relay control portion to turn ON, until elapse of the predetermined time is sensed by the timer portion, the relay corresponding to the group in which the electronic control unit in the communication disabled state belongs., Relay RL1 is ON during the period of time where exciting current I1 is supplied to a corresponding relay coil and turned OFF when exciting current I1 is not supplied., Alternatively as shown in FIG. 4, step S225# can be executed instead of step S225 subsequent to step S220 detecting a relay incorrect ON state. At step S225#, relay error detector 70 instructs transition to a standby mode for the ECU belonging to the ECU group in which the relay incorrect ON state has been identified. In the present embodiment, the standby mode is defined as an operation mode in which power consumption is lower as compared to that of a normal operation. Accordingly, continuous power consumption at an ECU caused by continuous power supply under the circumstances in which the relay should be essentially OFF can be reduced to prevent the battery of power supply 30 from running down. - Kaita ¶14, ¶29, ¶48, and ¶77 and Figs 1 and 5).
Terada discloses a seat occupancy detection system that comprises a vehicle and seat
controller that communicates wirelessly using a battery powered photovoltaic beam transmitter
and receiver as a result of a seat buckle switch and seating sensors. Kaita teaches a vehicular ignition system with a seat occupancy system that distributes intermittent power supply through switches after a predetermined time. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Terada, a seat occupancy detection
device that comprises a vehicle and seat controller that communicates wirelessly using a battery
powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and
seating sensors with a vehicular ignition system with a seat occupancy system that distributes intermittent power supply through switches after a predetermined time, as taught by Kaita, so that the occurrence of power consumption being wasted due to continuous supply of power to an ECU that is essentially not required can be prevented such that battery does not run down, see Kaita ¶22 for details.
However, Sickon teaches and a first power switch configured to tum the power supply to
the switch input circuit on and off (The occupant sensor assembly includes a switch mechanism
having a first state that corresponds to an absence of the occupant on the seating surface and a
second state that corresponds to a presence of the occupant on the seating surface ... The battery
is not electrically coupled to the transmitter or the controller when the switch mechanism is in
the first state. The battery is electrically coupled to the transmitter and the controller when the
switch mechanism is in the second state - Sickon ¶5).
Terada discloses a seat occupancy detection system that comprises a vehicle and seat
controller that communicates wirelessly using a battery powered photovoltaic beam transmitter
and receiver as a result of a seat buckle switch and seating sensors. Sickon teaches an occupancy
detection system that contains an occupancy sensor, seat buckle sensor, vehicle controller, and a
seat controller with their respective transmitters and receivers and whose battery supplies are
controlled with a seat pressure switch.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Terada, a seat occupancy detection
device that comprises a vehicle and seat controller that communicates wirelessly using a battery
powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and
seating sensors by an occupancy detection system that contains an occupancy sensor, seat buckle
sensor, vehicle controller, and a seat controller with their respective transmitters and receivers
and whose battery supplies are controlled with a seat pressure switch, as taught by Sickon, since
the seat pressure switch performs a similar function to the seat sensors and the buckle sensor can
act similar to the buckle switch.
As per claim 4
Terada discloses [a] seat unit configured to be mounted on a seat of a vehicle (The signal
transmitter-receiver apparatus 1 includes a first electric wire 11 having one end connected to the
electronic device provided at the sliding seat 2 - Terada ¶28), and to receive power supply from
a battery to operate (sliding seat 2 is mounted with a seating sensor 17 as the above-mentioned
"electronic device" configured to detect whether or not a passenger is seated and a battery 18
configured to supply power to the seating sensor 17 - Terada ¶30 and Fig. 4).
Terada does not disclose the seat unit comprising: a processor; a switch input circuit
configured to output, to the processor, an on-off signal corresponding to an on-off state of a
switch mounted on the seat; and a first power switch configured to turn the power supply to the
switch input circuit on and off, wherein the processor is configured to switch, upon receipt
of a start command during a standby state in which the first power switch is constantly turned
off, to a normal state in which the first power switch is intermittently turned on after a predetermined amount of time, and to receive, after switching to the normal state, the on-off signal in response to turning on of the first power switch and to transmit the on-off signal to a vehicle unit.
However, Kaita teaches the seat unit comprising: a processor; a switch input circuit
configured to output, to the processor, an on-off signal corresponding to an on-off state of a
switch mounted on the seat (Referring to FIG. 1, an electronic control apparatus 100 according to an embodiment of the present invention includes a plurality of electronic control units (ECU), a power supply 30, a power supply line 40, a power supply ECU 50, relays R1 and R2, relay control circuits RC1 and RC2, and a cornrnunication network 60., Exciting signals IG1 and IG2 are set to instruct relay ON in response to an operation start operation (for example, the ON operation of the ignition switch) of the vehicle on which electronic control apparatus 100 is mounted, and instruct relay OFF in response to an operation end operation (for example, the OFF operation of the ignition switch), Determination at step S260 is executed based on the output of a weight sensor (not shown) provided at the driver seat - Kaita ¶43, ¶49, and ¶83 and Figs 1 and 5); wherein the processor is configured to switch, upon receipt of a start command during a standby state in which the first power switch is constantly turned off, to a normal state in which the first power switch is intermittently turned on, and to receive, after switching to the normal state, the on-off signal in response to turning on of the first power switch and to transmit the on-off signal to a vehicle unit (inconsistency in the ECU communication state information between the groups without having to input a particular signal directed to controlling each relay to the ECU., The power supply restore portion instructs the relay control portion to turn ON, until elapse of the predetermined time is sensed by the timer portion, the relay corresponding to the group in which the electronic control unit in the communication disabled state belongs., Relay RL1 is ON during the period of time where exciting current I1 is supplied to a corresponding relay coil and turned OFF when exciting current I1 is not supplied., Alternatively as shown in FIG. 4, step S225# can be executed instead of step S225 subsequent to step S220 detecting a relay incorrect ON state. At step S225#, relay error detector 70 instructs transition to a standby mode for the ECU belonging to the ECU group in which the relay incorrect ON state has been identified. In the present embodiment, the standby mode is defined as an operation mode in which power consumption is lower as compared to that of a normal operation. Accordingly, continuous power consumption at an ECU caused by continuous power supply under the circumstances in which the relay should be essentially OFF can be reduced to prevent the battery of power supply 30 from running down. - Kaita ¶14, ¶29, ¶48, and ¶77 and Figs 1 and 5).
Terada discloses a seat occupancy detection system that comprises a vehicle and seat
controller that communicates wirelessly using a battery powered photovoltaic beam transmitter
and receiver as a result of a seat buckle switch and seating sensors. Kaita teaches a vehicular ignition system with a seat occupancy system that distributes intermittent power supply through switches after a predetermined time. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Terada, a seat occupancy detection
device that comprises a vehicle and seat controller that communicates wirelessly using a battery
powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and
seating sensors with a vehicular ignition system with a seat occupancy system that distributes intermittent power supply through switches after a predetermined time, as taught by Kaita, so that the occurrence of power consumption being wasted due to continuous supply of power to an ECU that is essentially not required can be prevented such that battery does not run down, see Kaita ¶22 for details.
However, Sickon teaches and a first power switch configured to tum the power supply to
the switch input circuit on and off (The occupant sensor assembly includes a switch mechanism
having a first state that corresponds to an absence of the occupant on the seating surface and a
second state that corresponds to a presence of the occupant on the seating surface ... The battery
is not electrically coupled to the transmitter or the controller when the switch mechanism is in
the first state. The battery is electrically coupled to the transmitter and the controller when the
switch mechanism is in the second state - Sickon ¶5).
Terada discloses a seat occupancy detection system that comprises a vehicle and seat
controller that communicates wirelessly using a battery powered photovoltaic beam transmitter
and receiver as a result of a seat buckle switch and seating sensors. Sickon teaches an occupancy
detection system that contains an occupancy sensor, seat buckle sensor, vehicle controller, and a
seat controller with their respective transmitters and receivers and whose battery supplies are
controlled with a seat pressure switch.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Terada, a seat occupancy detection
device that comprises a vehicle and seat controller that communicates wirelessly using a battery
powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and
seating sensors by an occupancy detection system that contains an occupancy sensor, seat buckle
sensor, vehicle controller, and a seat controller with their respective transmitters and receivers
and whose battery supplies are controlled with a seat pressure switch, as taught by Sickon, since
the seat pressure switch performs a similar function to the seat sensors and the buckle sensor can
act similar to the buckle switch.
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Terada, and Sickon, and Kaita, as per claim 1, and further in view of Rork et al., US-20100253498-Al, hereinafter referred to as Rork.
As per claim 2
Terada further discloses wherein the vehicle unit is configured (ECU (Electronic Control Unit) as the above-mentioned "electronic device" provided at the vehicle body side, and another ends of the second electric wires 12 are connected to the signal receiver 7 – Terada ¶36), wherein the seat unit further comprises a light detector configured to receive the
response signal from the vehicle unit, to the light detector, the light detector, when the light detector receives the response signal, the light detecting device (the apparatus further includes the photovoltaic element connected to the another end of the first electric wire, and the light emitting element connected to the end of the second electric wire and. configured to radiate light to the photovoltaic element. Thus, the signal transmitter can be activated by the electromotive force of the photovoltaic element- Terada ¶17).
Terada does not disclose to transmit a response signal upon receipt of the on-off signal
from the seat unit and a second power switch configured to turn the power supply, on and off,
and wherein the processor is configured to intermittently turn on the second power switch
during the standby state to allow, to receive the start command, and to turn off the second power
switch, after the second power switch is turned on in response to a transmission of the on-off
signal during the normal state, and to switch, after the transmission of the on-off signal, to the
standby state when, is unable to receive the response signal.
However, Sickon teaches and a second power switch configured to turn the power
supply, on and off (The occupant sensor assembly includes a switch mechanism having a first
state that corresponds to an absence of the occupant on the seating surface and a second state
that corresponds to a presence of the occupant on the seating surface ... The battery is not electrically coupled to the transmitter or the controller when the switch mechanism is in the first
state. The battery is electrically coupled to the transmitter and the controller when the switch
mechanism is in the second state - Sickon ¶5).
Terada discloses a seat occupancy detection system that comprises a vehicle and seat
controller that communicates wirelessly using a battery powered photovoltaic beam transmitter
and receiver as a result of a seat buckle switch and seating sensors. Sickon teaches an occupancy
detection system that contains an occupancy sensor, seat buckle sensor, vehicle controller, and a
seat controller with their respective transmitters and receivers and whose battery supplies are
controlled with a seat pressure switch.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Terada, a seat occupancy detection
device that comprises a vehicle and seat controller that communicates wirelessly using a battery
powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and
seating sensors by an occupancy detection system that contains an occupancy sensor, seat buckle
sensor, vehicle controller, and a seat controller with their respective transmitters and receivers
and whose battery supplies are controlled with a seat pressure switch, as taught by Sickon, since
the seat pressure switch performs a similar function to the seat sensors and the buckle sensor can
act similar to the buckle switch.
However, Rork teaches to transmit a response signal upon receipt of the on-off signal
from the seat unit (The vehicle controller 14 includes a receiver 26 and a transmitter 28 that are
configured for communicating with other electronic devices, such as the seat controller 20,
Alternate embodiments of the vehicle system 10 contemplate that the seat controller 20 initiates
communication with the vehicle controller 14 by periodically transmitting information or by transmitting whenever the seat controller 20 indicates a state change of one of the measuring
devices 30, vehicle controller 14 transmits a WAKE_UP signal to the seat controller 20-Rork
¶19, ¶22, and ¶52 (the alternate embodiment has the seat controller message the vehicle
controller first and since the benefit of transmitting in the event of a state change can save
battery life)), and wherein the processor is configured to intermittently turn on the second
power switch during the standby state to allow, to receive the start command, and to turn off the
second power switch, after the second power switch is turned on in response to a transmission of
the on-off signal during the normal state, and to switch, after the transmission of the on-off
signal, to the standby state when, is unable to receive the response signal (The vehicle controller
14 may initiate communication with the seat controller 20. The vehicle controller 14 may
instruct the transmitter 28 to transmit a WAKE_UP activation signal to the seat receiver 24.
Upon receipt of the WAKE_UP signal, the seat controller 20 will "wake up", if the seat
controller 20 is presently in a "sleep" mode, by energizing appropriate circuitry. The seat
controller 20 prepares a response for the vehicle controller 14 by collecting updated information
from the measuring devices of the seat system 18. The measuring devices of the seat system 18
are generally referenced by numeral 30, in FIG. 2. Alternate embodiments of the vehicle system
10 contemplate that the seat controller 20 initiates communication with the vehicle controller 14
by periodically transmitting information or by transmitting whenever the seat controller 20
indicates a state change of one of the measuring devices 30, The second buckle switch 76
transmits an input signal (Buckle_ 2 _MSMT) to the seat controller 20 that is indicative of the
continuity within the second buckle 54 - Rork ¶22 and ¶37 and Figs 2 and 4 (since both
embodiments concern the activation of the transmitters/receivers it makes sense to employ both
solutions)).
Terada discloses a seat occupancy detection system that comprises a vehicle and seat
controller that communicates wirelessly using a battery powered photovoltaic beam transmitter
and receiver as a result of a seat buckle switch and seating sensors. Rork teaches a child seat
occupancy system that comprises two seat mounted seat buckle switches that transmit signals to
a seat controller that communicates with the vehicle controller that are powered by a battery.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Terada, a seat occupancy detection
device that comprises a vehicle and seat controller that communicates wirelessly using a battery
powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and
seating sensors by a child seat occupancy system that comprises two seat mounted seat buckle
switches that transmit signals to a seat controller that communicates with the vehicle controller
that are powered by a battery, as taught by Rork, to control the transmission rate between the
vehicle and seat controllers to conserve battery life and the wireless transmission reduces the risk
of transmission failure by avoiding crimping cables and reduces devices complexity, see Terada
¶15.
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Terada, Sickon, Kaita, and Rork, as per claim 2, and further in view of Darraba, US-20070102999-Al, hereinafter referred to as Darraba.
As per claim 3
Terada does not disclose wherein the processor of the seat unit is configured to transmit the input on-off signal when the on-off signal is received at a timing for a regular communication, and to transmit, when the on-off signal is received at a timing other than the timing for the regular communication, the on-off signal only when the on-oil signal is different from a previously transmitted on-off signal.
However, Rork teaches wherein the processor of the seat unit is configured to transmit the input on-off signal (The seat controller 20 receives input signals from the measuring devices 30, and transmits corresponding digital data to the vehicle controller 14, The first buckle switch 74 transmits an input signal (Buckle_ 1 _MSMT) to the seat controller 20 - Rork ¶23 and ¶36 and Figs 2 and 4).
Terada discloses a seat occupancy detection system that comprises a vehicle and seat
controller that communicates wirelessly using a battery powered photovoltaic beam transmitter
and receiver as a result of a seat buckle switch and seating sensors. Rork teaches a child seat
occupancy system that comprises two seat mounted seat buckle switches that transmit signals to
a seat controller that communicates with the vehicle controller that are powered by a battery.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Terada, a seat occupancy detection
device that comprises a vehicle and seat controller that communicates wirelessly using a battery powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and
seating sensors by a child seat occupancy system that comprises two seat mounted seat buckle
switches that transmit signals to a seat controller that communicates with the vehicle controller
that are powered by a battery, as taught by Rork, to control the transmission rate between the
vehicle and seat controllers to conserve battery life and the wireless transmission reduces the risk
of transmission failure by avoiding crimping cables and reduces devices complexity, see Terada
¶15.
However, Darraba teaches when the on-off signal is received at a timing for a regular
communication, and to transmit, when the on-off signal is received at a timing other than the
timing for the regular communication, the on-off signal only when the on-off signal is different
from a previously transmitted on-off signal (exciting signal to excite the resonant circuit,
generate a plurality of separate signals, each signal having a different frequency, In one
embodiment, the signal generator and analyser is configured to generate a signal during one
period of time and analyse a signal during a succeeding period of time. In one embodiment the
unit is configured to take an average of the analysed signals and compare the phase of the
coverage with the phase of the signal generated by the signal generator - Darraba ¶21, ¶23 and
¶25).
Terada discloses a seat occupancy detection system that comprises a vehicle and seat
controller that communicates wirelessly using a battery powered photovoltaic beam transmitter
and receiver as a result of a seat buckle switch and seating sensors. Darraba teaches a seat
occupancy detection system where the transmission and reception of messages is set to a fixed
rate where the transmission of different signals and reception are not simultaneous.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Terada, a seat occupancy detection
device that comprises a vehicle and seat controller that communicates wirelessly using a battery
powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and
seating sensors by a seat occupancy detection system where the transmission and reception of
messages is set to a fixed rate where the transmission of different signals and reception are not
simultaneous, as taught by Darraba, to reduce the complexity of a transmitter/receiver that is
capable of simultaneous transmission where the intermittent different transmissions can improve
battery life.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668